—Judgment, Supreme Court, New York County, entered January 17, 1972, unanimously modified, on the law, to add the further provision that the award of the arbitrator be and it hereby is confirmed, and judgment otherwise affirmed, without costs and without disbursements. We agree that Special Term correctly concluded that the arbitrator did not exceed his powers and that the award is adequate as to form and content. The arbitrator was not required to state the reasons or grounds for his determination of the issues submitted (see Korein v. Rabin, 29 A D 2d 351; Matter of Bay Ridge Med. Group v. Health Ins. Plan of Greater N. Y., 22 A D 2d 807). However, on denial of the motion to vacate or modify the award, the court should have confirmed the award (see CPLR 7511, subd. [e]). Concur—Nunez, J. P., McNally, Tilzer, Eager and Capozzoli, JJ.